IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-10841
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

RICARDO AVILEZ-REYES,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:97-CR-89-1-Y
                       --------------------

                         December 16, 1999

Before JOLLY, HIGGINBOTHAM, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Ricardo Avilez-Reyes appeals from his resentencing on remand

for his guilty-plea conviction for possession with intent to

distribute methamphetamine.   He argues that the district court

erred by increasing his base offense level by two pursuant to

U.S.S.G. § 3C1.1 for obstruction of justice and by refusing to

reduce his base offense level by three pursuant to § 3E1.1 for

his acceptance of responsibility.   We have reviewed the record

and find no reversible error.   Given the testimony and the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-10841
                               -2-

information contained in the PSR, the district court did not

clearly err by increasing Avilez-Reyes’s base offense level for

obstruction of justice and by refusing to reduce his base offense

level for his acceptance of responsibility.   Accordingly, the

judgment of the district court is AFFIRMED.